—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Garson, J.), rendered February 27, 1995, convicting him of robbery in the second degree and grand larceny in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We find no basis in the record to disturb the trial court’s determination to seat a prospective juror after its finding that defense counsel’s race-neutral explanation for challenging that juror was pretextual (see, People v Payne, 88 NY2d 172; People v Allen, 86 NY2d 101). Bracken, J. P., Pizzuto, Santucci and Friedmann, JJ., concur.